PER CURIAM
The Supreme Court remanded this case to us for reconsideration in light of its decision in Parrott v. Carr Chevrolet, 331 Or 537, 17 P3d 473 (2001). Parrott involves the standard for reviewing an award of punitive damages. We reinstated the jury’s verdict for punitive damages after the trial court had granted a remittitur. After considering Parrott, we adhere to our previous decision.
On appeal, reversed and remanded with instructions to reinstate jury’s verdict; on cross-appeal, affirmed.